Exhibit 10.17

NON-EXECUTIVE FORM

NCS MULTISTAGE HOLDINGS, INC.

2017 Equity Incentive Plan

﻿

Equivalent Stock Unit Award Agreement

﻿

This Equivalent Stock Unit Award Agreement (this “Agreement”) is made by and
between NCS Multistage Holdings, Inc., a Delaware corporation (the “Company”),
and [  ] (the “Participant”), effective as of [  ] (the “Date of Grant”). 

﻿

RECITALS

﻿

WHEREAS, the Company has adopted the NCS Multistage Holdings, Inc. 2017 Equity
Incentive Plan (as the same may be amended from time to time, the “Plan”), which
Plan is incorporated herein by reference and made a part of this Agreement, and
capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to those terms in the Plan; and

﻿

WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant that will provide the Participant with cash based on the Fair Market
Value of of the Company’s Common Stock upon the settlement of stock units on the
terms and conditions set forth in the Plan and this Agreement (“Equivalent Stock
Units”) pursuant to Section 9 of the Plan.  

﻿

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:

﻿

1)



Grant of Equivalent Stock Unit Award.  The Company hereby grants to the
Participant, effective as of the Date of Grant, [  ] Equivalent Stock Units, on
the terms and conditions set forth in the Plan and this Agreement, subject to
adjustment as set forth in the Plan.

﻿

2)



Vesting and Forfeiture of Equivalent Stock Units.  Subject to the terms and
conditions set forth in the Plan and this Agreement, the Equivalent Stock Units
shall vest as follows:

﻿

a)



General. Except as otherwise provided in this Section 2, the Equivalent Stock
Units shall vest on the applicable dates set forth in the following schedule,
subject to the Participant’s continued Service through the applicable vesting
date:

﻿

﻿

 

Number of Restricted Stock Units 
That Vest

Vesting Date

[  ]

[  ]

﻿

b)



Termination of Service.  Upon the Participant’s termination of Service by the
Company or its Subsidiaries without Cause (other than by reason of the
Participant’s death or Disability) within eighteen (18) months following a
Change of Control, all unvested Equivalent Stock Units shall vest.





--------------------------------------------------------------------------------

 



c)



Forfeiture. Subject to Section 2(b), any unvested Equivalent Stock Units will be
forfeited immediately, automatically and without consideration upon a
termination of the Participant’s Service for any reason.   

﻿

3)



Payment

﻿

a)



Settlement.  The Company shall deliver to the Participant within thirty (30)
days following the vesting date of the Equivalent Stock Units, cash equal to the
number of Equivalent Stock Units that have vested pursuant to Section 2
multiplied by the Fair Market Value of the Common Stock as of the vesting date,
which Fair Market Value will be deemed not to [  ].

﻿

b)



Withholding Requirements.  The Company shall have the power and the right to
deduct or withhold automatically from any cash payable under this Agreement, or
to require the Participant or the Participant’s representative to remit to the
Company, the minimum statutory amount necessary to satisfy federal, state and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Agreement,  or in
the sole discretion of the Committee, such greater amount necessary to satisfy
the Participant’s expected tax liability, provided that, the withholding of such
greater amount does not result in adverse tax or accounting consequences to the
Company.

﻿

4)



Adjustment of Units.  In the event of any change with respect to the outstanding
shares of Common Stock contemplated by Section 4.5 of the Plan, the Equivalent
Stock Units may be adjusted in accordance with Section 4.5 of the Plan.

﻿

5)



Miscellaneous Provisions

﻿

a)



Rights of a Shareholder of the Company.  Neither the Participant nor the
Participant’s representative will have any rights as a shareholder of the
Company with respect to any shares of Common Stock (“Shares”) underlying the
Equivalent Stock Units; provided that, if dividends or other distributions are
paid in respect of the Shares underlying unvested Equivalent Stock Units, then a
dividend equivalent equal to the amount paid in respect of one Share shall
accumulate and be paid with respect to each unvested Equivalent Stock Unit
within forty-five (45) days following the date on which the unvested Equivalent
Stock Unit vests.

﻿

b)



No Right to Continued Service.  Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary retaining the Participant) or of the Participant,
which rights are hereby expressly reserved by each, to terminate his or her
Service at any time and for any reason, with or without cause.

﻿

c)



Notification.  Any notification required by the terms of this Agreement will be
given by the Participant (i) in writing addressed to the Company at its
principal executive office



2

 

--------------------------------------------------------------------------------

 



and will be deemed effective upon actual receipt when delivered by personal
delivery or by registered or certified mail, with postage and fees prepaid, or
(ii) by electronic transmission to the Company’s e-mail address of the Company’s
General Counsel and will be deemed effective upon actual receipt.  Any
notification required by the terms of this Agreement will be given by the
Company (x) in writing addressed to the address that the Participant most
recently provided to the Company and will be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, or (y)
by facsimile or electronic transmission to the Participant’s primary work fax
number or e-mail address (as applicable) and will be deemed effective upon
confirmation of receipt by the sender of such transmission.

﻿

d)



Entire Agreement.  This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this
Agreement.  This Agreement and the Plan supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter of this Agreement.

﻿

e)



Waiver.  No waiver of any breach or condition of this Agreement will be deemed
to be a waiver of any other or subsequent breach or condition whether of like or
different nature.

﻿

f)



Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

﻿

g)



Severability.  The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

﻿

h)



Amendment.  Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

﻿

i)



Choice of Law; Jurisdiction.  This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.   

﻿

PARTICIPANT ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, PARTICIPANT IS WAIVING
ANY RIGHT THAT PARTICIPANT MAY HAVE TO A JURY TRIAL RELATED TO THIS AGREEMENT.



3

 

--------------------------------------------------------------------------------

 



j)



Signature in Counterparts.  This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

﻿

k)



Electronic Delivery.  The Company may, in its sole discretion, decide to deliver
any documents related to any Awards granted under the Plan by electronic means
or to request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.  Such on-line or electronic system shall
satisfy notification requirements discussed in Section 5(c).

﻿

l)



Acceptance.  The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement.  The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Equivalent Stock
Units subject to all of the terms and conditions of the Plan and this
Agreement.  In the event of a conflict between any term or provision contained
in this Agreement and a term or provision of the Plan, the applicable term and
provision of the Plan will govern and prevail.

﻿

[Signature page follows.]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Participant have executed this
Equivalent Stock Unit Award Agreement effective as of the date first set forth
above. Electronic acceptance of this Equivalent Stock Unit Award Agreement
pursuant to the Company’s instructions to the Participant (including through an
online acceptance process) is acceptable.

﻿

﻿

﻿

﻿

 

 

PARTICIPANT

 

NCS MULTISTAGE HOLDINGS, INC.

﻿

 

 

﻿

﻿

﻿



 

[Signature Page – Equivalent Stock Unit Award Agreement]

 

--------------------------------------------------------------------------------